Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
DETAILED ACTION
This action is in response to papers filed on 2/28/2022.
Claims 1 and 11 have been amended.
Claims 2-10, 12-19, and 21-26 have been cancelled.
Claims 27-43 have been added.
Claims 1, 11, 20, and 27-43 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 11, 20, 27-29, 32-34, and 36-38, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (KR 20140033677 A) in view of Forstall (Pub. No. US 2008/0319562 A1).
In regards to Claims 1, 11, and 20, Ko discloses:
A method/system/device comprising: 
at least one communication circuitry; at least one processor; and a memory configured to store one or more programs including instructions that, when executed by the at least one processor, perform: (see at least page 14, line 52-page 16, line 13)
receiving, from an external device via the at least one communication circuitry, first identification information corresponding to the external device and second identification information corresponding to an act of a user applied to a button on the external device; (page 4, lines 34-36; page 5, lines 46-50, shows identification data corresponding to the identity of a an external device being sent to a first device (“first identification information”); page 22, lines 31-35, shows information identifying an act of a user in addition to data identifying an external device being sent to a first device (“second identification information”); page 17, lines 13-17, shows inputs being made by “buttons”; see also page 3, lines 11-28)
determining a function to be performed by the electronic device based on the external device identified by the received first identification information and according to the second identification information; (an act of registration of the external device (“determined function”) is performed based on device identification and user action (first and second identification information); see at least page 4, lines 34-36; page 5, lines 46-50; page 22, lines 31-35; page 17, lines 13-17; page 3, lines 11-28, as described above (the reference is not necessarily limited to the applied example)) and 
controlling an operation of the electronic device according to the determined function. (the first device controls the operation of the request/user action (“determined function”) and responds; see at least page 4, lines 34-36; page 5, lines 46-50; page 22, lines 31-35; page 17, lines 13-17; page 3, lines 11-28, as described above)
Ko discloses acts for inputting information (see buttons example above), but Ko does not explicitly disclose a pattern of the act of the user determined according to the second identification information.  However, Forstall teaches:
a pattern of the act of the user determined according to the second identification information ([0008]; [0028], shows different types of interactions with a button to perform different actions, “The unique input mechanism may include any suitable single input mechanism that causes different operations to be executed in response to different interface events on the single input mechanism. For example, the unique input mechanism may include one of a button, a key, a switch and an actuator. The user may actuate the unique input mechanism in one of several manners. For example, the user may actuate the input mechanism for different lengths of time (e.g., a short press of a button or a 3-second long press of a button).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ko so as to have included a pattern of the act of the user determined according to the second identification information, as taught by Forstall in order to increase usability and convenience for a user by simplifying and reducing the use of buttons/keys for multiple functions (Forstall, [0003]-[0005], “Because each of the input mechanisms controls only a single electronic device operation, the many input mechanisms may be bulky, expensive, and complex to create and to use.”). 
In regards to Claims 27 and 36, Ko does not explicitly disclose, but Forstall teaches: wherein the pattern of the act of the user is determined by determining whether the button is pressed for a predetermined time or longer based on the second identification information ([0008]; [0028], shows different types of interactions with a button to perform different actions (as discussed in the parent claims, above))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ko so as to have included wherein the pattern of the act of the user is determined by determining whether the button is pressed for a predetermined time or longer based on the second identification information, as taught by Forstall in order to increase usability and convenience for a user by simplifying and reducing the use of buttons/keys for multiple functions (Forstall, [0003]-[0005], “Because each of the input mechanisms controls only a single electronic device operation, the many input mechanisms may be bulky, expensive, and complex to create and to use.”). 
In regards to Claims 28 and 37, Ko discloses:
determining a function of transmitting a request for content information related to the first identification information to a server as the function to be performed by the electronic device. (page 9, lines 34-45)
Ko does not explicitly disclose, but Forstall teaches:
wherein the determining of the function to be performed comprises, when the determined pattern of the act of the user is an input of short pressing the button on the external device ([0008]; [0028], as discussed in the parent claims, above)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ko so as to have included wherein the determining of the function to be performed comprises, when the determined pattern of the act of the user is an input of short pressing the button on the external device, as taught by Forstall in order to increase usability and convenience for a user by simplifying and reducing the use of buttons/keys for multiple functions (Forstall, [0003]-[0005], “Because each of the input mechanisms controls only a single electronic device operation, the many input mechanisms may be bulky, expensive, and complex to create and to use.”). 
Although Ko/Forstall does not apply the specific patterns (i.e. press lengths) to specific acts, the specific combinations of patterns and acts would not significantly affect the processing of the claimed invention.  For example, Applicant discloses the use of short pressing times for the request of content information and a long pressing time for the request to register.  However, if the long press time were used for requesting content information and the short press time were used for requesting registration data, the claim would function in the same manner, since each act is still associated with a different pattern.  It is noted that the prior art references disclose all the necessary elements and features to perform the claimed invention. Ko discloses the multiple types of activities in response to the input actions and Forstall discloses the press lengths (such as long and short).  Additionally, the disclosure does not indicate any specific reason why the particular set of acts and patterns would be significantly different or beneficial over another system that uses the same inputs, components, and activities to produce a similar result (and does not provide any specific configurations). The use of these particular pairs of acts and patterns for the cited activities is merely a design choice that performs the same functions and produces the same output as any combinations of acts and patterns in the prior art references. Therefore, Examiner asserts that the choice of which specific acts to associate with which specific patterns adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the particular act/pattern pairs because it does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
In regards to Claims 29 and 38, Ko discloses:
wherein the controlling of the operation of the electronic device comprises: transmitting the request for the content information related to the first identification information to the server; receiving the content information from the server in response to the request; and outputting the received content information. (page 9, lines 34-45, the electronic device retrieves and displays content data (historical data, scores ,etc.) associated with the external device from the server; page 16, lines 14-18; page 5, lines 46-50,  shows association between external device identifying information and applications associated with the external device and executed by the electronic device)
In regards to Claims 32 and 40, Ko discloses:
determining a function of executing a series of processes related to the first identification information as the function to be performed by the electronic device. (page 10, line 39-page 11, line 3, multiple processes are performed by the electronic device in response, it is noted that Claims 32 and 40 are a broader recited version of Claims 28 and 37).  Ko does not explicitly disclose, but Forstall teaches:
wherein the determining of the function to be performed comprises, when the determined pattern of the act of the user is an input of short pressing the button on the external device ([0008]; [0028], as discussed in the parent claims, above; [0029]; [0030], unique input patterns are related to different communication activities)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ko so as to have included wherein the determining of the function to be performed comprises, when the determined pattern of the act of the user is an input of short pressing the button on the external device, as taught by Forstall in order to increase usability and convenience for a user by simplifying and reducing the use of buttons/keys for multiple functions (Forstall, [0003]-[0005], “Because each of the input mechanisms controls only a single electronic device operation, the many input mechanisms may be bulky, expensive, and complex to create and to use.”). 
In regards to Claims 33 and 41, Ko discloses:
wherein the controlling of the operation of the electronic device comprises: transmitting the request for the content information related to the first identification information to the server; receiving the content information from the server in response to the request; and outputting the received content information. (page 10, line 39-page 11, line 3, it is noted that Claims 33 and 41are a broader recited version of Claims 29 and 38)
In regards to Claims 34 and 42, Ko discloses:
determining a function of registering the external device in the electronic device as the function to be performed by the electronic device (see at least page 4, lines 34-36; page 5, lines 46-50; page 22, lines 31-35; page 17, lines 13-17; page 3, lines 11-28, as described above).  Ko does not explicitly disclose, but Forstall teaches:
wherein the determining of the function to be performed comprises, when the determined pattern of the act of the user is an input of long pressing the button on the external device ([0008]; [0028], as discussed in the parent claims, above)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ko so as to have included wherein the determining of the function to be performed comprises, when the determined pattern of the act of the user is an input of long pressing the button on the external device, as taught by Forstall in order to increase usability and convenience for a user by simplifying and reducing the use of buttons/keys for multiple functions (Forstall, [0003]-[0005], “Because each of the input mechanisms controls only a single electronic device operation, the many input mechanisms may be bulky, expensive, and complex to create and to use.”). 
Although Ko/Forstall does not apply the specific patterns (i.e. press lengths) to specific acts, the specific combination s of patterns and acts would not significantly affect the processing of the claimed invention.  For example, Applicant discloses the use of short pressing times for the request of content information and a long pressing time for the request to register.  However, if the long press time were used for requesting content information and the short press time were used for requesting registration data, the claim would function in the same manner, since each act is still associated with a different pattern.  It is noted that the prior art references disclose all of the necessary elements and features to perform the claimed invention. Ko discloses the multiple types of activities in response to the input actions and Forstall discloses the press lengths (such as long and short).  Additionally, the disclosure does not indicate any specific reason why the particular set of acts and patterns would be significantly different or beneficial over another system that uses the same inputs, components, and activities to produce a similar result (and does not provide any specific configurations). The use of these particular pairs of acts and patterns for the cited activities is merely a design choice that performs the same functions and produces the same output as any combinations of acts and patterns in the prior art references. Therefore, Examiner asserts that the choice of which specific acts to associate with which specific patterns adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the particular act/pattern pairs because it does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
Claims 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Forstall in further view of Official Notice).
In regards to Claims 30 and 39, although Ko/Forstall implies that the external device identification could be associated with different content for different devices/users (see game data example below), Ko/Forstall does not explicitly disclose wherein the transmitting of the request for the content information comprises transmitting a different request for content information to the server according to different first identification information. However, transmitting a different request for content information to the server according to different [entity] identification information is old and well known to those of ordinary skill in the art, and official notice to that effect is hereby taken.  For example, it would be understood that different requests for content would be associated with different identifying information (and other information) in order to organize the requests and responses.  If every request for content included the exact same information and identifications, then it would be difficult to know what content, sources, requestors, etc. are associated with the content request and therefore difficult to provide the proper content to the proper users/devices.
Ko includes an embodiment that includes identification of an external device and associated application that can provide game history data to the user of the device (such as high score, game levels, character information, etc.).  It is noted that the prior art references disclose all of the necessary elements and features to perform these elements in conjunction with the device communication systems disclosed in order to produce the desired results. It would have been obvious to one of ordinary skill in the art as of the effective filing date to provide different data to each gamer user based on their particular gaming progress/experience/history.  One of ordinary skill would have recognized that the system would not likely provide every gamer user with the same game data since users playing the game from different devices would not have the exact same progress/experience/history. 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Forstall in further view of Werner et al. (Pub. No. 2014/0224867).
In regards to Claim 31, Ko/Forstall does not explicitly disclose, but Werner teaches:
wherein the received content information comprises content receives from the server to provide a social networking service (SNS).  (See at least [0102]: “Referring again to FIG. 10, after selecting a subset of the identified digital content, the in-store content module 518 transmits or presents the subset to the electronic device of the user, at 1016.  FIGS. 9B-C provide example screenshots of the subset of the identified digital content, as it is presented on the electronic device….  As illustrated in screenshot 913, the digital content can also include the price of the item, a link to social network/media so that the user can see what his friends and others are saying about the item, and a link to a video about the backstory of the item.”  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include wherein the received content information comprises content receives from the server to provide a social networking service (SNS), as taught by Werner in the invention of Ko/Forstall (such as the gaming embodiment/example).  As demonstrated by Werner, it is within the capabilities of one of ordinary skill in the art to include such features in Ko/Forstall with the predictable result of with the motivation of offering a system “for enhancing users’ overall experiences with physical items by supplementing their physical experiences with digital experiences” (Werner, [0004]). 
Claims 35 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Forstall in further view of Liu et al. (CN 105974802 B).
In regards to Claims 35 and 43, Ko discloses:
wherein the controlling of the operation of the electronic device comprises: initiating registration of the external device in the electronic device; (page 22, lines 31-35)
Ko/Forstall does not explicitly disclose providing a confirmation that the registration is completed, however, Liu teaches:
based on completing the registration, notifying that the external device has been registered (page 21, 2.8-2.9, “…the server sends to the…device registration success notification…”; page 4, lines 44-45, “… receiving the first intelligent device sends the registration request, the registration request carries a first intelligent device identification…”).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ko/Forstall so as to have included based on completing the registration, notifying that the external device has been registered, as taught by Liu in order to ensure that a user knows the status of a registration request (Liu, page 21, 2.8-2.9, “…the server sends to the…device registration success notification…”;). 

Additional Prior Art Not Relied Upon
Anderson (Pub. No. 2016/0381171).  As previously applied to the claims in prior art rejections (see at least the Final Office Action mailed 9/30/2021).  Anderson is used in combination with and Werner et al. (Pub. No. 2014/0224867), which is still applied to depending claims, see above.
Rasband (Patent No. US 8,833,652 B2), Rivas (Pub. No. US 2010/0093434 A1), Jackovin (Pub. No. US 2014/0089142 A1), Valeriano (Pub. No. US 2014/0304292 A1), Huang (Pub. No. US 2015/0178878 A1), and DeLand (Pub. No. US 2014/0218461 A1). As previously applied to currently cancelled dependent claims and subject matter claims in prior art rejections (see at least the Final Office Action mailed 9/30/2021).

Response to Arguments
Applicant’s arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §112
The previous 35 U.S.C. §112 rejection has been withdrawn because the claim was cancelled.
II. Rejection of Claims under 35 U.S.C. §103
Applicant’s remarks are drawn to the withdrawn prior art and are therefore moot in view of the newly provided prior art rejections, citations, and or explanations provided above.  Although t the previously applied prior art reference were withdrawn and replaced (mainly due to the change in subject matter of the depending claims) they have not necessarily been deemed not applicable to the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. S./
Examiner, Art Unit 3629
August 2, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629